Dear Mr. Martin:
By Resolution No. 97-02, the Lafourche Ambulance District #1 has requested an opinion from our office on the following issue:
      "Do Open Meetings Laws apply to a committee of a Board of Commissioners if a quorum of the committee is met but a quorum of the full board is not met. In other words, can a committee meet in closed (executive) session without complying with the rules of a closed (executive) session of the full board."
For the purposes of the open meetings laws, LSA-R.S. 42:4.2(A)(2) provides the following definition of a "public body":
      "Public body" means village, town, and city governing authorities; parish governing authorities; school boards and boards of levee and port commissioners; boards of publicly operated utilities; planning, zoning, and airport commissions; and any other state, parish, municipal, or special district boards, commissions, or authorities, and those of any political subdivision thereof, where such body possesses policy making, advisory, or administrative functions, including any committee or subcommittee of any of these bodies enumerated in this paragraph. (Emphasis added.)
As a special district created pursuant to LSA-R.S. 33:9053 et seq., the Board of Commissioners for Lafourche Ambulance District #1 is a public body subject to the open meetings laws. Moreover, any committee or subcommittee established by the Board of Commissioners and exercising any policy making, advisory, or administrative functions is considered a public body as well.
As stated by this office in Opinion Number 89-602:
      The liberal construction of the Open Meetings Laws indicates that all meetings of a public body are subject to the Open Meetings Law if prior notice of the meeting is given to its members. The fact that a committee cannot make a final decision on a matter does not remove it from the ambit of the Open Meetings Law. R.S. 42:5
requires that meetings of public bodies on matters over which they have supervision, control, jurisdiction or advisory powers be open to the public. The same would be true for committees of such a body or executive sessions of such bodies where no final action is taken.
Therefore, a committee established by the Board of Commissioners for the Lafourche Ambulance District #1 is a public body and must therefore comply with the open meetings laws, including the procedures for calling an executive session.
Trusting this addresses your concerns, please contact this office if you need further assistance.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
Date Received: Date Released:
CARLOS M. FINALET, III Assistant Attorney General